Citation Nr: 1821111	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-13 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for cutis anserine (formerly rated as aquagenic urticarial).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the 	Marines from November 1972 to December 1973.    

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.  The RO in San Diego, California certified the Veteran's appeal to the Board. 

In October 2016, the Veteran testified during a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS), Caseflow Reader and Legacy Content Manager.  


FINDING OF FACT

1.  When last examined in connection with this appeal in 2012, it was recorded that the Veteran has been treated for his service connected skin disability with "Systemic corticosteroids or other immunosuppressive medications" with a total duration of use in the past 12 months that was "Constant/near-constant."   ...

2.  A VA dermatology consult dated in March 2017, reflects the Veteran's skin condition is considered to affect greater than 90 percent of the total body surface.  


CONCLUSION OF LAW

The schedular criteria for a disability rating of 60 percent for cutis anserine (formerly rated as aquagenic urticarial) have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.118, Diagnostic Code 7899-7806 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Request for an Increased Disability Rating

The Veteran has been diagnosed with the skin condition cutis anserine (also known as "goose bumps").  This condition was formerly rated as aquagenic pruritus, a skin disease characterized by the development of severe itching on contact with water without observable lesions (see rating decision codesheets).  It has also been diagnosed as aquagenic urticarial, otherwise known as "hives."  His service-connected skin disability has been assigned a 10 percent rating pursuant to Diagnostic Code 7899-7800.  38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2017).  

The Veteran asserts that when he showers or is otherwise exposed to water, he almost immediately develops hives and/or goosebumps; and he experiences horrible itching throughout his entire body that lasts for approximately 30-to-45 minutes.  See BVA hearing transcript.  He indicated he had tried numerous medications in the past that had failed to provide any relief.  In terms of his argument for an increased evaluation, the Veteran essentially contends that his service-connected skin disability should be rated based upon the 90 percent of his skin being affected immediately after his exposure to water; rather than the 5 percent to 20 percent of skin found to be affected when examined in dry conditions.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 3.321(a), 4.1.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  As such, the Veteran's skin disorder disability has been rated under Diagnostic Code 7806 for dermatitis or eczema.   

When initially service-connected for aguagenic urticarial in November 1983, the Veteran was assigned a noncompensable disability rating by analogy to eczema under Diagnostic Code 7899-7806 in light of an August 1983 skin examination that was essentially found to be normal.  

Despite a VA skin examination in September 2002 that revealed no dermographism, hives, cutus anserine; no cutaneous or systemic symptoms; and no crusts, excoriations, ulcers or other lesions of the skin, the Veteran was granted an increased rating of 10 percent in an October 2002 rating decision.  This was apparently based upon a change in VA's regulations.  See September 2002 VA examination report; October 2002 rating decision.  The new regulations provided a 10 percent evaluation for a service-connected skin condition that necessitated the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs that required for a total duration of less than six weeks during the past 12-month period.  

In regards to the Veteran's present request for an increased rating, the Board observes that the facts are essentially not in dispute.  The Veteran has submitted statements and testified that he experiences itchy skin, "goose bumps" and hives over 90 percent of his body for a period of time after he is exposed to water.  VA examinations and medical records in this case document the Veteran's assertions, in addition to statements that he has tried numerous treatments in the past, without success; and the only thing that appeared to work was his wrapping himself in a cool sheet and rubbing the itching bumps until his symptoms stopped.  Notably, the pruritic eruption described in service treatment records reflect they would last 2 to 3 hours whereas it was described as only lasting 30 to 45 minutes when last examined for VA purposes in 2012.  

Historically, the Veteran was examined in 2005 and 2008, at which time there was no active skin disease condition observed.  In February 2012, the Veteran's skin was examined after he had taken a shower.  Prior to showering, the Veteran's skin was found not to have any lesions.  Approximately 15 minutes after showering, the Veteran developed "goose bumps."  However, no urticarial and no dermatographism were found; and the record does not document how long the Veteran's goose bumps lasted.  

Thereafter, an April 2012 DBQ examination report describes the condition as affecting between 5 and 20 percent of the Veteran's total body area as well as 5 to less than 20 percent of the exposed area.  At the same time, however,  it was indicated that the Veteran has been treated for his service connected skin disability with "Systemic corticosteroids or other immunosuppressive medications" with a total duration of use in the past 12 months that was "Constant/near-constant."   

A March 2017 VA dermatology consult, describes the Veteran's condition as diffuse dry skin and itch all over the body that is triggered by water; and as persistent pruritis affecting greater than 90 percent of the total body surface area.  "This condition likely exacerbated by water exposure."  It shows the Veteran was instructed to "continue hydration and topical symptomatic Sarna lotion."   

At the hearing in 2016, the Veteran tearfully testified he cannot go in the ocean; he must avoid rain; and be particularly careful if the weather is humid.  

Under the Diagnostic Code being used to evaluate this disability, the highest 60 percent rating is assigned with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.  Diagnostic Code 7803.  The most recent examination report of record (2012) showed the Veteran was using constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12 month period.  While this medication has apparently been stopped, the most recent medical record put into evidence (2017) shows the Veteran's skin disability was considered to affect more than 40 percent of his body.  These facts satisfy the criteria for a 60 percent disability evaluation.   


ORDER

Subject to the law and regulations governing the payment of monetary benefits, an increased 60 percent rating for cutis anserine is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


